FILED
                           NOT FOR PUBLICATION                                 FEB 18 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ISAIAS HERNANDEZ, individually, and              No. 12-56055
on behalf of all others similarly situated,
                                                 D.C. No. 2:11-cv-09484-SVW-SS
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

BCI COCA-COLA BOTTLING
COMPANY,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                     Argued and Submitted February 10, 2014
                              Pasadena, California

Before: FARRIS, N.R. SMITH, and WATFORD, Circuit Judges.

       Having reviewed the parties’ cross-motions for summary judgment de novo,

Rocky Mountain Farmers Union v. Corey, 730 F.3d 1070, 1086 (9th Cir. 2013), we

affirm the district court’s grant of summary judgment to BCI Coca-Cola Bottling



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Company (“BCI”) and denial of Isaias Hernandez’s motion for partial summary

judgment.

      “We review de novo the district court’s interpretation of state law.” Fourth

Inv. LP v. United States, 720 F.3d 1058, 1066 (9th Cir. 2013). California Labor

Code § 226(a) requires an employer to provide its employees with accurate,

itemized wage statements “showing” (among other things) total hours worked

during the pay period, hourly rates in effect during the pay period, and the hours

worked at those rates.

      Wage statements comply with § 226(a) when a plaintiff employee can

ascertain the required information by performing simple math, using figures on the

face of the wage statement. See Morgan v. United Retail Inc., 113 Cal. Rptr. 3d 10,

19 (Cal. Ct. App. 2010). Here, Hernandez need only subtract his regular hours

from total hours to determine overtime hours worked during the pay period.

Similarly, he can add the two component overtime rates to determine his overall

overtime rate. Moreover, Hernandez demonstrated in his deposition that he could

interpret his wage statements without assistance.

      Contrary to Hernandez’s argument, McKenzie v. Fed. Express Corp., 765 F.

Supp. 2d 1222 (C.D. Cal. 2011) does not control here. The McKenzie wage

statements, splitting the overtime rate into component parts, did not provide a line


                                          2
item for total hours worked. Id. at 1226. BCI’s statements provided such a line

item, allowing Hernandez to do the math to determine the § 226(a)-required

information.

      Because BCI’s wage statements complied with § 226(a), the district court

properly granted summary judgment to BCI on (1) Hernandez’s Private Attorney

General Act claim alleging § 226(a) violations, and (2) Hernandez’s § 226(e)

statutory penalties claim. For the same reason, the district court properly denied

Hernandez’s motion for partial summary judgment.

      Hernandez’s motion for class certification is moot. AFFIRMED.




                                          3